Case 7-20-cv-08542-PMH   Document 20     Filed in NYSD on 06/22/2021             Page 1 of 8




                                Motion denied without prejudice for failure to comply with
                                Rules 2(C) and 4(C) of the Court's Individual Practices.

                                SO ORDERED.

                                _______________________
                                Philip M. Halpern
                                United States District Judge

                                Dated: White Plains, New York
                                       June 23, 2021
Case 7-20-cv-08542-PMH   Document 20   Filed in NYSD on 06/22/2021   Page 2 of 8
Case 7-20-cv-08542-PMH   Document 20   Filed in NYSD on 06/22/2021   Page 3 of 8
Case 7-20-cv-08542-PMH   Document 20   Filed in NYSD on 06/22/2021   Page 4 of 8
Case 7-20-cv-08542-PMH   Document 20   Filed in NYSD on 06/22/2021   Page 5 of 8
Case 7-20-cv-08542-PMH   Document 20   Filed in NYSD on 06/22/2021   Page 6 of 8
Case 7-20-cv-08542-PMH   Document 20   Filed in NYSD on 06/22/2021   Page 7 of 8
Case 7-20-cv-08542-PMH   Document 20   Filed in NYSD on 06/22/2021   Page 8 of 8
